The Honorable William H. Sample State Representative 2340 North Highway 7 Hot Springs, AR 71909-9694
Dear Representative Sample:
I am writing in response to your request for my opinion on the constitutionality of House Bill 1488, which is entitled "An Act to Authorize the In God We Trust License Plate; and for Other Purposes."
I am unable to respond to your question at this time in light of this office's long-standing policy against the issuance of opinions on questions that are the subject of pending litigation. The constitutional issues raised by HB1488 are currently the subject of litigation in the case Brackett v. Weiss (Federal District Court, Western District of Arkansas, No. 03-5267).
In recognition of the judiciary's independent constitutional role, it has long been the policy of the Attorney General, as an officer in the executive branch of government, to refrain from rendering opinions on matters that are pending before the courts for determination. See, e.g.,
Op. Att'y Gen. Nos. 2005-003; 2003-311; 2003-182; 2003-032; 2002-302; 99-389; 97-329; 97-105. Any opinion issued by my office would constitute executive comment on matters that are properly before the judicial branch. I am thus unable at this time to render an opinion in response to your questions.
Sincerely,
MIKE BEEBE
Attorney General